Citation Nr: 1807584	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than April 13, 2004, for the grant of service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  He then served as a commissioned officer in the United States Public Health Service from May 1980 to September 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for depression, retroactively effective from April 30, 2004.  

The RO issued another rating decision in March 2013, which granted an earlier effective date of April 13, 2004.  The Veteran continued to appeal, requesting an earlier effective date.  

In September 2012 and April 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the issuance of a Statement of the Case (SOC).  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In May 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.



FINDINGS OF FACT

1.  The Veteran separated from the active military service in 1976 and 1988; he did not raise a claim of entitlement to service connection for a psychiatric disorder within one year of either discharge.

2.  On September 3, 1996, the Veteran filed a secondary service connection claim for a psychiatric disorder in written correspondence to VA.  

3.  The September 3, 1996, claim remained pending before the AOJ until depression was granted by the AOJ in the April 2012 rating decision.

4.  No communication prior to September 3, 1996, may be interpreted as an informal claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

An earlier effective date of September 3, 1996, but no earlier, is warranted for the grant of service connection for depression.  38 U.S.C. § 5110 (2012); 38 C.F.R. 
§§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

An April 2012 rating decision granted service connection for depression, retroactively effective from April 30, 2004.  The RO issued another rating decision in March 2013, which granted an earlier effective date of April 13, 2004.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.  Specifically, the Veteran wants back to September 15, 1988, the day of his military discharge.  See June 2017 statement.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in 1976 and in 1988.  The Veteran failed to submit a formal or informal claim of entitlement to service connection for a psychiatric disorder within one year from either discharge.  There are no written statements from the Veteran describing any psychiatric symptoms within one year of either discharge.  The claims file does not contain any statements from the Veteran dated on September 15, 1988.  Therefore, assignment of an effective date back to the day following discharge is not possible.

On September 3, 1996, the Veteran first reported psychiatric symptoms to VA in a written correspondence.  Specifically, the Veteran filed a service connection claim for psychiatric symptoms (to include increased worry, stress, and a decrease in emotional well-being) as secondary to the claims of service connection for hypercholesterolemia and premature auricular contractions (cardiovascular disease) - both of which were already on appeal.  The AOJ did not address this secondary service connection claim for a psychiatric disorder until service connection for depression was denied in the November 2004 rating decision.  The Veteran filed a Notice of Disagreement (NOD) with this decision in December 2004, and ultimately perfected this appeal.  The AOJ then granted service connection for depression in an April 2012 rating decision.  Thus, the September 3, 1996, service connection claim for a psychiatric disorder remained pending until depression was finally granted by the AOJ in the April 2012 rating decision.  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The September 3, 1996, statement mentioned worry, stress, and a decrease in emotional well-being.  Based on a review of the Veteran's filings with VA, the Board finds that in this case, his September 3, 1996, claim may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for a psychiatric disorder, as secondary to the two claims already on appeal before VA.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that an earlier effective date of September 3, 1996, is warranted for the grant of service connection for depression.  38 C.F.R. § 3.102.

However, the Veteran is not entitled to an effective date earlier than September 3, 1996, for the grant of service connection for depression.  The Board has considered whether any evidence of record prior to September 3, 1996, could serve as an informal or formal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2017).  At his Board hearing, the Veteran testified that he first filed a claim for service connection for a psychiatric disorder on September 16, 1988.  See Board hearing transcript, page 3.  The claims file does not contain any statements from the Veteran dated on September 15, 1988.  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to September 3, 1996, indicating an intent to file a claim of entitlement to service connection for a psychiatric disorder.  Prior to September 3, 1996, the claims file does not contain any written statements from the Veteran to VA describing his psychiatric symptoms.

It is further noted that, under 38 C.F.R. § 3.157 (2017), a report of examination or hospitalization will be accepted as an informal claim for benefits.  In a June 2017 statement, the Veteran argued that he was entitled to an earlier effective date as he had diagnoses of depression from 1983 to 1988.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for depression was filed earlier than September 3, 1996.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date back to the day following his 1988 discharge as he experienced symptoms during and since service.  See August 2016 statement.  However, merely experiencing symptoms is not sufficient for an earlier effective date.  Instead, the Veteran must actually file a claim with VA, and as stated above, there are no informal or formal claims for a psychiatric disorder prior to September 3, 1996.  The Veteran also argues that the October 1988 VA examination was inadequate, and thus did not establish a proper psychiatric diagnosis for him.  See March 2013 statement.  The November 1988 VA examination examined the Veteran's left shoulder, left thigh, left hand, heart, and eyes, as the Veteran had filed service connection claims for these disorders prior to the examination.  The Veteran did not report any psychiatric symptoms at the examination.  The Veteran's psychiatric state was not examined at the VA examination, as the Veteran had not filed a claim for a psychiatric disorder prior to this examination.  As such, the earliest effective date possible for the Veteran's claim for service connection for depression is September 3, 1996.

In sum, an earlier effective date of September 3, 1996, but no earlier, is warranted for the grant of service connection for depression.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An earlier effective date of September 3, 1996, but no earlier, is warranted for the grant of service connection for depression.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


